JOINT INSURED FIDELITY BOND AGREEMENT Agreement made as of February 15, 2011, amended as of February 24, 2011, by and among each investment company or investment adviser listed on Schedule I hereto (collectively, the "Insureds"). WITNESSETH: WHEREAS, each Insured is either an investment company (each, a "Fund" and collectively, the "Funds") registered under the Investment Company Act of 1940, as amended (the "1940 Act"), or an investment adviser registered under the Investment Advisers Act of 1940, as amended; WHEREAS, each Insured is covered as a joint insured under the Investment Company Fidelity Bond (the "Bond") written by Vigilant Insurance Company (bond number 82126570) in the amount of $6,400,000; WHEREAS, the parties have entered into this Agreement to comply with Rule 17g-1 promulgated by the Securities and Exchange Commission under the 1940 Act. NOW THEREFORE IT IS HEREBY AGREED: 1.If any recovery is received under the Bond as a result of a loss sustained by a Fund and one or more other Insureds, the Fund shall receive an equitable and proportionate share of the recovery, but such recovery shall at least equal the amount which the Fund would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 under the 1940 Act. 2.This Agreement shall be binding upon and shall inure to benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the date first above written. UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Authorized Person UBS EUCALYPTUS MANAGEMENT, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Authorized Person UBS JUNIPER MANAGEMENT, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Authorized Person UBS TAMARACK MANAGEMENT, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Authorized Person UBS WILLOW MANAGEMENT, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Authorized Person O'CONNOR FUND OF FUNDS:EQUITY OPPORTUNITY LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS:EVENT LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS:LONG/SHORT CREDIT STRATEGIES LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS:LONG/SHORT EQUITY STRATEGIES LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS:MULTI-STRATEGY By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS:TECHNOLOGY LLC By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS EQUITY OPPORTUNITY FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS EUCALYPTUS FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS JUNIPER CROSSOVER FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS MULTI-STRAT FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS TAMARACK INTERNATIONAL FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer UBS WILLOW FUND, L.L.C. By: /s/ Robert F. Aufenanger Name: Robert F. Aufenanger Title: Principal Accounting Officer SCHEDULE I Name of Investment Adviser UBS Alternative and Quantitative Investments, LLC UBS Eucalyptus Management, L.L.C. UBS JuniperManagement, L.L.C. UBS Tamarack Management, L.L.C. UBS Willow Management, L.L.C. Name of Fund O'Connor Fund of Funds:Equity Opportunity LLC O'Connor Fund of Funds:Event LLC O'Connor Fund of Funds:Long/Short Credit Strategies LLC O'Connor Fund of Funds:Long/Short Equity Strategies LLC O'Connor Fund of Funds:Multi-Strategy O'Connor Fund of Funds:Technology LLC UBS Equity Opportunity Fund, L.L.C. UBS Eucalyptus Fund, L.L.C. UBS Juniper Crossover Fund, L.L.C. UBS Multi-Strat Fund, L.L.C. UBS Tamarack International Fund, L.L.C. UBS Willow Fund, L.L.C.
